Citation Nr: 0406983	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
status post compression fracture of T8 and T9 with minimal 
scoliosis, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 to February 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

FINDING OF FACT

The veteran's thoracic spine disability is productive of 
severe functional impairment as motion on forward flexion is 
limited to 30 degrees due to an additional functional loss of 
40 degrees attributable to pain; the veteran's thoracic spine 
disability is also productive of demonstrable deformity of 
the T8 and T9 vertebral bodies.


CONCLUSION OF LAW

The schedular criteria for a higher rating of 20 percent for 
service-connected status post compression fracture T8 and T9 
with minimal scoliosis have been approximated under both the 
old and amended schedule for rating spine disabilities.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5285-5291 (2003); Amendment to Part 4, Schedule for 
Rating Disabilities, 68 Fed. Reg. 51454-51458  (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5237).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in January 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
RO also provided the veteran with a copy of the February 2003 
rating decision and April 2003 Statement of the Case (SOC), 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claim.  The SOC provided 
the veteran with notice of all the law and regulations 
pertinent to his claims, including the law and implementing 
regulations of the VCAA.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in January 2003, in 
order to ensure that there was sufficient evidence to rate 
the service-connected disability fairly.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The schedule for rating spine disabilities was amended in 
August 2003, effective September 26, 2003.  Amendment to Part 
4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  The RO has not considered the veteran's 
disability under the amended schedule but there is no 
prejudice to the veteran in proceeding with this appeal.  The 
Board finds that the veteran is entitled to a higher rating 
under the amended schedule, thus no useful purpose would be 
served by remanding this case to the RO for consideration of 
the amended schedule.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The veteran's service-connected status post compression 
fracture of T8 and T9 with minimal scoliosis is presently 
assigned a 10 percent rating under Diagnostic Codes 5285-
5291, for residuals of fracture that produce moderate 
limitation of motion of the thoracic spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5291 (2003).  The Board notes 
that a 10 percent rating is similarly prescribed for severe 
limitation of motion of the thoracic spine.  Id.  A 10 
percent is added for demonstrable deformity of a vertebral 
body.  Id.      

According to the January 2003 VA examination report, the 
examination of the thoracic spine revealed forward flexion to 
70 degrees out of 90 degrees, with an increase in pain 
starting at 30 degrees.  Extension was to 25 degrees out of 
35 degrees, with no apparent increase in pain.  Lateral 
bending was to 35 degrees out of 35 degrees on the right and 
left with no increase in pain.  Rotation was to 30 degrees 
out of 30 degrees on the right and left with no increase in 
pain.  Although the veteran was able to forward flex to 70 
degrees, the examiner noted that the veteran experienced pain 
at 30 degrees.  Thus, there is additional functional loss of 
40 degrees due to pain.  

The Board acknowledges that after the examiner reported the 
range of motion findings, the examiner then noted that there 
was no objective evidence of painful motion.  The Board, 
however, observes that the examiner noted that the veteran 
associated pain with forward flexion.  There was nothing in 
the examiner's report that suggested that the veteran was 
malingering.  Furthermore, at the VA examination, the veteran 
reported that he took aspirin daily for chronic pain.  The 
veteran also reported that with prolonged walking, sitting, 
and driving, the pain increased.  With regard to recreational 
activities, he did not hunt, ski, or play with children.  The 
examiner diagnosed progressive symptoms of pain in the 
thoracic back as a consequence of fracture of the vertebra of 
"T7" and T8.  Thus, with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (which address additional functional loss due 
to pain, weakness, excessive fatigability, etc.), it appears 
that the veteran's thoracic spine disability is more 
productive of severe functional impairment as motion on 
forward flexion is limited to 30 degrees due to an additional 
functional loss of 40 degrees attributable to pain.  Under 
the old rating schedule, however, both moderate and severe 
limitation of thoracic spine motion warrant a 10 percent 
disability rating, and there is no higher rating available 
under Diagnostic Code 5291.  Thus, no change is warranted in 
the rating assigned based on the 2003 VA examination 
findings.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2003) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board notes by way of history that there are x-ray 
findings of wedging of T-8 and T-9 noted prior to this 
appeal.  Private medical records from Holy Cross Hospital 
dated in 1984 noted that x-rays revealed a minimal amount of 
wedging of T8.  An x-ray taken at the April 1990 VA 
examination similarly revealed a "wedge shape" of T8 and 
T9.  The January 2003 VA examiner only noted that the current 
x-ray taken at the examination revealed osteoarthrosis 
attributable to old age.  The Board does not have a medical 
basis for finding that the wedge deformity of T8 and T9 
visualized in 1984 and 1990 disappeared.  Therefore, the 
veteran is entitled to an additional rating of 10 percent for 
demonstrable deformity of the T8 and T9 vertebral bodies.  
Accordingly, the Board finds that the veteran is entitled to 
a total rating of 20 percent under the old rating schedule.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291 (2003).  There 
is, however, no medical evidence that shows that the veteran 
currently has abnormal mobility of the thoracic spine that 
requires him to wear a neck brace or jury mast.  The veteran 
is also not completely bedridden due to his thoracic spine 
disorder.  Therefore, the veteran is not entitled to a rating 
in excess of 20 percent under Diagnostic Code 5285.  

Under the new schedule for rating spine disabilities, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5237).  Note (1) under the amended schedule, indicates that 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  As previously discussed, motion on forward flexion 
is limited to 30 degrees due to an additional functional loss 
of 40 degrees attributable to pain.  Thus, a 20 percent 
rating is warranted under the amended schedule for rating 
spine disabilities.  The veteran, however, is not entitled to 
the next higher rating as there is no medical evidence of 
ankylosis of the thoracolumbar spine.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).   

There are no other potentially applicable diagnostic codes 
under both the old and amended schedule for rating spine 
disabilities under which the veteran may be entitled to a 
rating in excess of 20 percent.  Accordingly, the Board finds 
that the veteran is entitled to a disability rating of 20 
percent under the old schedule both prior to and from 
September 26, 2003, and he is entitled to a disability rating 
of 20 percent under the amended schedule as well from 
September 26, 2003. VAOPGCPREC 3-00.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's thoracic spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records that show frequent periods of 
hospitalization and at the January 2003 VA examination, the 
veteran reported that he had seen the doctor only once in the 
past year.  The veteran reported that he had to give up his 
chosen profession as an electrician, but he also reported 
that he was currently employed at an airport.  Lastly, the 
veteran reportedly only missed work on account of his back 
approximately five times in the prior year.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's thoracic spine 
disability interferes with his employability, the currently 
assigned 20 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  The evidence 
shows that the veteran's disability interferes with his daily 
life activities, but there is no evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his thoracic spine disability.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A higher rating of 20 percent for status post compression 
fracture T8 and T9 with minimal scoliosis is granted, subject 
to the controlling law and regulations governing the payment 
of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



